IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 96-60570

                          Summary Calendar


JIM BRADSHAW,
                                            Plaintiff-Appellant,

                               versus

WILLIE ED THOMPSON, Individually
and in his official capacity as
Deputy Sheriff of Benton County,
Mississippi; DANNY JOE SMITH,
individually and in his official
capacity as Deputy Sheriff of Benton
County, Mississippi; ALBERT ARNOLD
McMULLEN, individually and in his
official capacity as Sheriff of Benton
County, Mississippi,
                                            Defendants-Appellees.




          Appeal from the United States District Court
            For the Northern District of Mississippi
                         (3:96-CV-9-B-A)

                          January 15, 1997


Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jim Bradshaw appeals the district court’s dismissal of his

complaint under Fed. R. Civ. P. 12(b)(1).    The district court found


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
that Bradshaw had released his right to pursue civil claims against

the appellees in exchange for the dismissal of criminal charges

against him.     Bradshaw claims that the district court erred in

failing to apply the Supreme Court’s analysis in Newton v. Rumery,

480 U.S. 386 (1987), to assess the validity of the release-

dismissal agreement.   We affirm for essentially the reasons stated

by the district court.

     AFFIRMED.




                                 2